DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 547 407 A1 to Stumpe in view of the cited prior art (instant figure 3).
Re-claim 1, Stumpe teaches an axle valve module for a compressed air brake system for actuating wheel brakes of a vehicle axle of a wheeled vehicle, the axle valve module comprising: a relay valve 14, a control pressure input 29 is connected to a control pressure line 28 alternately connected via a changeover valve 31 to a brake pressure line (as from foot valve 18) conducting an introduced brake pressure or to a reservoir pressure line 35 conducting a reservoir pressure, a shut-off valve 32 is arranged in the control pressure line leading to the relay valve 14, between the changeover valve 31 and the control pressure input 29 of the relay valve 14, the shut-off valve 32 selectively locks the control pressure present at the control pressure input of the relay valve (see page 3 lines 33-34 of the translation “For maintaining pressure, the shut-off valve 32 is switched into its blocking state …”).  However, Stumpe fails to teach an ABS inlet valve and an ABS outlet valve for at least one wheel brake cylinder 11 on each side of the vehicle axle, wherein each of the ABS inlet and outlet valves is formed as a pressure- controlled diaphragm valve with an associated pilot valve, wherein the pilot valves are configured as cyclically controllable 3/2-way magnetic switching valves configured to load a control pressure chamber of the associated  diaphragm valve with a control pressure taken from an axle brake line connected to a working pressure output of the relay valve.  
As shown in figure 3 of the instant application, an ABS arrangement having inlet and outlet valves formed as pressure-controlled diaphragm valves with associated pilot valves are known in the art.  A control pressure is takes from at least an axle brake line connected to a working output pressure of the relay valve 26.  The ABS valves provide improved control for the wheel brakes, and as such improved vehicle control.   As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at the outlet of the relay valve of Stumpe an ABS module having the inlet and outlet valves and associated pilot valves of the cited prior art arrangement, as this would have improved the wheel brake response.
Re-claim 2, the shut-off valve 32 is a cyclically controllable 2/2- way magnetic switching valve with a compressed air input and a compressed air output, each connected to a portion of the control pressure line 28 of the relay valve 14, and are connected together in a non-actuated state and blocked against each other in an actuated state.
Re-claim 5, the changeover valve 31 is configured as a cyclically controllable 3/2-way magnetic switching valve with a non-actuated state and an actuated state, with a first compressed air input to which the brake pressure line (i.e. from foot valve 18) is connected, a second compressed air input to which the reservoir pressure line 35 is connected, and a compressed air output to which the control pressure line of the relay valve 14 is connected, the first compressed air input is connected to the compressed air output in the non-actuated state (O, or spring biased state) and is blocked in the actuated state I, and the second compressed air input is blocked against the compressed air output in the non-actuated state and connected thereto in the actuated state.
Re-claim 6, the changeover valve 31 is structurally identical to the pilot valves 64/68 of the outlet valves taught by the prior art (see instant figure 3).
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,833,868 to Bensch et al. in view of cited prior art (see instant figure 3).
Re-claim 1, Bensch et al. teach an axle valve module for a compressed air brake system for actuating wheel brakes of a vehicle axle of a wheeled vehicle, the axle valve module comprising: a relay valve 48, a control pressure input is connected to a control pressure line 12 28 and alternately connected via a changeover valve 14 to a brake pressure line 4 conducting an introduced brake pressure or to a reservoir pressure line 36/38 (see column 4 lines 6-8, line 36 is connected to a reservoir) conducting a reservoir pressure, a shut-off valve 16 is arranged in the control pressure line leading to the relay valve 48, between the changeover valve 4 and the control pressure input of the relay valve 48, the shut-off valve 16 selectively locks the control pressure present at the control pressure input of the relay valve (see column 4 lines 46-50).  However, Witte et al. fail to teach an ABS inlet valve and an ABS outlet valve for at least one wheel brake cylinder on each side of the vehicle axle, wherein each of the ABS inlet and outlet valves is formed as a pressure- controlled diaphragm valve with an associated pilot valve, wherein the pilot valves are configured as cyclically controllable 3/2-way magnetic switching valves configured to load a control pressure chamber of the associated  diaphragm valve with a control pressure taken from an axle brake line connected to a working pressure output of the relay valve.  
As shown in figure 3 of the instant application, an ABS arrangement having inlet and outlet valves formed as pressure-controlled diaphragm valves with associated pilot valves are known in the art.  A control pressure is takes from at least an axle brake line connected to a working output pressure of the relay valve.  The ABS valves provide improved control for the wheel brakes, and as such improved vehicle control.   As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at the outlet of the relay valve of Witte et al. an ABS module having the inlet and outlet valves and associated pilot valves of the cited prior art arrangement, as this would have improved the wheel brake response.  Witte et al. teach service brake operation via the relay valve (see column 5 lines 50-67 to column 6 lines 1-15).
Re-claim 2, the shut-off valve 16 is a cyclically controllable 2/2- way magnetic switching valve with a compressed air input and a compressed air output, each connected to a portion of the control pressure line 12 of the relay valve 48, and are connected together in a non-actuated state and blocked against each other in an actuated state.
Re-claim 5, the changeover valve 14 is configured as a cyclically controllable 3/2-way magnetic switching valve with a non-actuated state and an actuated state, with a first compressed air input to which the brake pressure line 4 is connected, a second compressed air input 20 to which the reservoir pressure line 36/38 is connected, and a compressed air output to which the control pressure line of the relay valve 16 is connected, the first compressed air input is connected to the compressed air output in the non-actuated state and is blocked in the actuated state, and the second compressed air input is blocked against the compressed air output in the non-actuated state and connected thereto in the actuated state.  The changeover valve is a bi-stable valve and has both actuated and non-actuated states.  The non-actuated state is one in which the power is off to both solenoids.  The valve remains in its set position, even in the non-actuated state.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hilberer teaches a shut-off valve to a relay valve that is structured as a 3/2 valve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657